Exhibit 10.1

 

LEASE AGREEMENT

 

between

 

JOE SHEKOU and HAIDY SHEKOU

- LANDLORD -

 

and

 

AUTODESK, INC.

- TENANT -

 

October 5, 1993



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page


--------------------------------------------------------------------------------

1.      DEFINITIONS    1        1.1        Certain Definitions    1       
1.2        Table of Definitions    2 2.      PREMISES    3       
2.1        Landlord’s Construction Obligation    3        2.2        Lease of
Premises    3        2.3        Rentable Area    3 3.      TERM    4       
3.1        Initial Term    4       

3.1.1      Commencement and Expiration Dates

   4       

3.1.2      Base Building Delivery Date; Late Delivery

   4       

3.1.3      Tenant’s Termination Right

   4        3.2        Extension Options    5       

3.2.1      Option Rights

   5       

3.2.2      Exercise of Extension Option

   5       

3.2.3      Rent for Option Term

   6       

3.2.4      Rent Determination

   6       

    3.2.4.1        Landlord’s Estimate Notice

   6       

    3.2.4.2        Landlord’s Rent Determination Notice

   7       

    3.2.4.3        Tenant’s Objection Notice

   7       

    3.2.4.4        Broker Arbitration

   7       

    3.2.4.5        Continuation Payments

   8       

    3.2.5        Refurbishment Allowances

   8        3.3        Definition of Term    8 4.      RENT    8       
4.1        Gross Rent    8        4.2        Annual Increase to Gross Rent    8
       4.3        Payment of Rent    9        4.4        Payment of First and
Last Month’s Rent    9        4.5        Late Charge    10       
4.6        Interest    10 5.      OCCUPANCY    10        5.1        Use    10  
     5.2        Signage    10        5.3        Satellite Dish    11       
5.4        Emergency Generator and Fuel Storage Tank    11

 

-i-



--------------------------------------------------------------------------------

6.

     ASSIGNMENT, MORTGAGE, SUBLETTING    12       

6.1        Consent Required

   12       

6.2        Consent not Required

   12       

6.3        Standard of Reasonableness

   12       

6.4        Future Consent

   13

7.

     ALTERATIONS    13       

7.1        Consent Required

   13       

7.2        Consent Not Required

   13

8.

     REPAIRS    14       

8.1        Tenant’s Obligation to Repair

   14       

8.2        Landlord’s Obligation to Repair

   14

9.

     REQUIREMENTS OF LAW    15       

9.1        Requirements of Law

   15

10.    

     SUBORDINATION, MORTGAGES, NONDISTURBANCE    15       

10.1      Subordination

   15       

10.2      Mortgages

   16       

10.3      Nondisturbance

   16

11.

     INDEMNIFICATION    16       

11.1       Indemnity

   16       

11.2      Waiver of Claims

   16

12.

     DAMAGE OR DESTRUCTION    16       

12.1      Partial Damage

   16       

12.2      Total Damage

   17       

12.3      Limitation on Replacement Costs

   17       

12.4      Waiver

   17

13.

     EMINENT DOMAIN    17       

13.1      Total Taking

   17       

13.2      Partial Taking

   18       

13.3      Restoration

   18       

13.4      Temporary Taking

   18

14.

     SERVICES    18       

14.1      Services

   18       

14.2      Costs of Services

   19       

14.3      Approval of Service Contracts

   19       

14.4      Cessation of Services

   19

15.

     ACCESS TO PREMISES    20



--------------------------------------------------------------------------------

16.

     INSURANCE    21       

16.1      Tenant’s Insurance

   21       

16.2      Landlord’s Insurance

   21       

16.3      Policies

   21       

16.4      Subrogation

   22

17.

     SECURITY    22

18.

     TENANT DEFAULT    23       

18.1      Definition of Tenant Default

   23       

18.2      Landlord’s Remedies

   24       

18.2.1        Termination

   24       

18.2.2        Non-Termination

   25

19.

     LANDLORD’ S DEFAULT    25       

19.1      Landlord’s Default

   25

20.

     END OF TERM    26

21.

     HOLDING OVER    26

22.

     QUIET POSSESSION    26

23.

     TERMINATION, NO ORAL CHANGE    27

24.

     INABILITY TO PERFORM    27

25.

     BILLS AND NOTICES    28

26.

     TAX ON TENANT’S PERSONAL PROPERTY    29

27.

     SECURITY DEPOSIT    29

28.

     MARGINAL NOTES    29

29.

     TERMS AND DEFINITIONS    29

30.

     BROKERAGE    29

31.

     BINDING EFFECT    30

32.

     ATTORNEYS’ FEES    30

33.

     ESTOPPEL CERTIFICATES    30

34.

     OPTION TO PURCHASE    31        34.1      Option to Purchase    31



--------------------------------------------------------------------------------

      

34.1.1        Purchase Price

   31       

34.1.2        Prepayment/Assumption of Loan

   31       

34.1.3        Exercise

   31       

34.1.4        Title

   31       

34.1.5        Closing

   32       

34.1.5.1        Documents

   32       

34.1.6        Prorations

   33       

34.1.7        Expenses

   33 35.      RIGHT OF FIRST REFUSAL    33 36.      MEMORANDUM OF LEASE    33
37.      MISCELLANEOUS    34       

37.1        Governing Law

   34       

37.2        Severability

   34       

37.3        Authority

   34       

37.4        Exhibits and Addenda

   34

 

Exhibit A

   -      Legal Description

Exhibit B

   -      Floor Plans of Premises

Exhibit C

   -      Subordination, Attornment, and Non-Disturbance Agreement

Exhibit D

   -      Janitorial Specifications

Exhibit E

   -      Broker Agreement

Exhibit F

   -      Preliminary Title Report

Exhibit G

   -      Memorandum of Lease

 

Construction Addendum

 

Land Purchase Option Addendum



--------------------------------------------------------------------------------

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (the “Lease”) is made and entered into as of the 5th day of
October 1993, by and between JOE SHEKOU and HAIDY SHEKOU, husband and wife (the
“Landlord”), and AUTODESK, INC., a California corporation (the “Tenant”).

 

RECITALS

 

A. WHEREAS, Landlord owns certain real property in San Rafael, California, that
is approved for construction of a three-story commercial office building.

 

B. WHEREAS, Landlord desires to construct such building on said real property
for use and occupancy by Tenant, and Tenant desires to locate its corporate
headquarters in such building following construction thereof by Landlord.

 

C. WHEREAS, the parties desire to enter into this Lease to provide for Tenant’s
use and occupancy of such building.

 

NOW, THEREFORE, in consideration of the foregoing and of the material covenants
and obligations set forth herein, Landlord and Tenant hereby agree as follows:

 

1. DEFINITIONS

 

1.1 Certain Definitions. In addition to the terms defined elsewhere in this
Lease, the terms set forth below shall have the following meanings:

 

1.1.1 The “Building” shall mean that certain three (3) story office building to
be constructed by Landlord on the Land and located at 103-199 McInnis Parkway,
San Rafael, California.

 

1.1.2 The “Land” shall mean that certain parcel of land in San Rafael, Marin
County, California, containing approximately 8.13 acres, as more particularly
described in Exhibit A attached hereto.

 

1.1.3 The “Property” shall mean the Land and the Building.

 

1.1.4 The “Premises” shall mean the entire rentable area of the Building, as
shown on the floor plans of the Building attached hereto as Exhibit B.

 

1.1.5 The “Landlord Parties” shall mean Landlord’s subsidiaries, affiliates,
agents, contractors, employees, directors and officers, and the constituent
partners of Landlord (if Landlord is a partnership).

 

1



--------------------------------------------------------------------------------

1.1.6 The “Tenant Parties” shall mean Tenant’s agents, contractors, employees,
subtenants or other occupants of the Premises.

 

1.2 Table of Definitions. For the convenience of the parties, set forth below is
a table of the terms defined in this Lease and the Addenda attached hereto, and
the Sections in which such terms are defined:

 

Definition

--------------------------------------------------------------------------------

   Lease Section


--------------------------------------------------------------------------------

Base Building Delivery Date

   3.1.2

Building

   1.1.1

Building Systems

   7.2

Closing Date

   34.1.5

Commencement Date

   3.1.1

Communications Equipment

   5.3

Comparable Buildings

   3.2.3

Default Rate

   4.6

Event of Default

   18.1

Expiration Date

   3.1.1

Extension Notice

   3.2.2

Extension Option

   3.2.1

Fair Market Rent

   3.2.3

Initial Term

   3.1.1

Land

   1.1.2

Landlord

   Preamble

Landlord Parties

   1.1.5

Landlord’s Estimate Notice

   3.2.4.1

Landlord’s Notice

   35

Landlord’s Rent Determination Notice

   3.2.4.2

Late Delivery Penalty

   3.1.2

Laws or Law

   9.1

Lease

   Preamble

Lease Year

   3.1.1

Modified Offer

   35

 

2



--------------------------------------------------------------------------------

Definition

--------------------------------------------------------------------------------

   Lease Section


--------------------------------------------------------------------------------

Mortgagee

   19.1

Offer

   35

Option Term

   3.2.1

Premises

   1.1.4

Premises

   3.2.2

Property

   1.1.3

Property Purchase Price

   34.1.1

Rent

   4.1

Taking or Condemnation

   13.1

Tenant

   Preamble

Tenant Parties

   1.1.6

Tenant’s Objection Notice

   3.2.4.3

Tenant’s Option to Purchase

   34.1

Tenant’s Right of First Refusal

   35

Term

   3.3

 

2. PREMISES

 

2.1 Landlord’s Construction Obligation. Landlord shall construct the Building
and other improvements on the Land in accordance with the terms and conditions
of the Construction Addendum attached hereto and incorporated herein by this
reference.

 

2.2 Lease of Premises. Subject to and upon the terms, covenants and conditions
hereinafter set forth, Landlord hereby leases the Premises to Tenant and Tenant
hereby leases the Premises from Landlord. As an integral part of Tenant’s lease
of the Premises, Tenant shall have the exclusive right to use the entirety of
the Building, including the ground floor lobby, bathrooms, halls, passages,
exits, entrances, elevators, loading and storage areas, stairways and the roof
of the Building, and all portions of the Land outside of the Building, including
all parking areas, roadways, walkways, trash enclosures and disposal areas,
landscaped areas and other areas within the exterior boundaries of the Land. The
use of such parking areas shall include the right to install, erect or paint
identifying signs relating to the use of the parking areas in the Property.

 

2.3 Rentable Area. Landlord and Tenant hereby agree that the rentable square
footage of the Premises shall be deemed to be 115,514 square feet of space, for
all purposes.

 

3



--------------------------------------------------------------------------------

3. TERM

 

3.1 Initial Term

 

3.1.1 Commencement and Expiration Dates. The initial term of this Lease (the
“Initial Term”) and, subject to the provisions of Section 3.1.2 below, Tenant’s
obligation to pay Rent shall commence (the “Commencement Date”) on the earlier
to occur of (i) one hundred twenty (120) days following the date of substantial
completion of the Base Building Shell (as defined in the Construction Addendum),
or (ii) the occupancy for business purposes by Tenant of the entire Premises;
and, unless sooner terminated as hereinafter provided, shall expire on the last
day of the tenth (10th) Lease Year (the “Expiration Date”). As used herein, the
term “Lease Year” means each consecutive twelve (12) month period during the
term of this Lease; provided, however, that if the Commencement Date occurs on a
day other than the first day of a month, then the first (1st) Lease Year shall
consist of the partial month in which the Commencement Date occurs plus the
succeeding twelve (12) full calendar months. The term of this Lease may be
extended by Tenant pursuant to the provisions of Section 3.2 below.

 

3.1.2 Base Building Delivery Date; Late Delivery. Landlord shall complete the
Base Building Shell and deliver possession of the Building to Tenant for the
construction of the Tenant Improvements (as defined in the Construction
Addendum) on or before September 1, 1994 (the “Base Building Delivery Date”).
The requirements for the completion of the Base Building Shell and the required
notice to Tenant of the completion of such work are specified in the
Construction Addendum. If Landlord fails to so deliver possession of the
Building to Tenant on or before the Base Building Delivery Date, Tenant shall
receive a penalty (“Late Delivery Penalty”) in the amount of $100,000 per month
(pro-rated for a partial month) for each month (or partial month) that Landlord
is late in so delivering the Building to Tenant. Landlord shall either
immediately pay to Tenant the Late Delivery Penalty or Tenant shall have the
right to offset the Rent due each month in an amount equal to the difference
between the total Rent due for any such month minus the then current debt
service and expenses and taxes for the Building (which amount of monthly offset
shall equal $20,000) until the Late Delivery Penalty plus interest thereon at
the rate of seven percent per annum is fully realized by Tenant. This rent
credit, together with any rent credit allowed pursuant to Section 19 of the
Lease and Section 8(d) of the Construction Addendum, shall not exceed the
cumulative total of $20,000 per month.

 

3.1.3 Tenant’s Termination Right. In addition to the credit against Rent
provided for in Section 3.1.2, if Landlord fails to deliver the Building to
Tenant with all of the Base Building Shell completed within one hundred twenty
(120) days of the Base Building Delivery Date, Tenant shall have the right to
terminate this Lease, within ten (10) business days after the

 

4



--------------------------------------------------------------------------------

passage of such 120th day, by delivering written notice to Landlord of Tenant’s
election to so terminate this Lease. In the event Tenant so elects to terminate
this Lease, Landlord shall, within ten (10) days after receipt of Tenant’s
notice of termination, refund to Tenant the advance payment of Rent paid by
Tenant pursuant to Section 4.4 below (together with the interest thereon
specified in Section 4.4); and, following such termination, Landlord and Tenant
shall have no further obligations or liability under this Lease, except for
liabilities accrued under the Lease prior to the date of termination.

 

3.2 Extension Options.

 

3.2.1 Option Rights. Tenant shall have three (3) options to extend the term of
this Lease with respect to all or any portion of the Premises for additional
periods of five (5) years each. Each such option to extend the term of this
Lease shall be referred to herein as an “Extension Option,” and the five (5)
year period of each such Extension Option shall be referred to herein as an
“Option Term.” The first Option Term shall commence on the day following the
Expiration Date, and each subsequent Option Term shall commence on the day
following the expiration of the immediately preceding Option Term.

 

3.2.2 Exercise of Extension Option. Tenant must notify Landlord in writing of
its exercise of any Extension Option (“Extension Notice”), and such Extension
Notice must be given by Tenant to Landlord on or before the date that is six (6)
months prior to the expiration of the Initial Term or the then current Option
Term, as the case may be. Notwithstanding the foregoing, Tenant shall not have
the right to exercise an Extension Option if an Event of Default then exists
against Tenant. If Tenant elects to exercise an Extension Option with respect to
only a portion of the Premises initially demised hereunder, Tenant shall specify
in its Election Notice the portion of the Premises as to which Tenant’s election
applies; and in such case, upon the commencement of the Option Term in question,
the term “Premises” as used herein shall mean that portion of the Premises
specified in Tenant’s Extension Notice. In the event Tenant elects to exercise
an Extension Option with respect to only a portion of the Premises initially
demised hereunder, then the portion Tenant desires to occupy for the Option
Term, if less than an entire floor, shall be as to each partial floor subject to
the reasonable consent of Landlord. In such event, Landlord’s consent may be
withheld only if the portion of the Premises sought to be extended will
unnecessarily and unreasonably interfere with Landlord’s ability to relet the
portion of the Premises that is not extended and does not constitute an area
that is required by Tenant by virtue of the location of permanent improvements
to the Building. Landlord shall be responsible for all costs incurred to demise
portions of the Premises retained by Tenant from the remainder of the Building.
In the event Tenant elects to exercise an Extension Option with respect to only
a portion of the Premises initially demised hereunder, the parties shall enter
into an amendment of this Lease that modifies the provisions of this Lease
premised upon single use of the Building to reflect a multi-tenant use of the
Building.

 

5



--------------------------------------------------------------------------------

3.2.3 Rent for Option Term. Tenant’s occupancy of the Premises pursuant to the
exercise of an Extension Option shall be upon all of the same terms and
conditions contained in this Lease, except that the Rent shall be adjusted to
equal 92.5% of the Fair Market Rent for the Premises being extended. The term
“Fair Market Rent” for the Premises being extended for the Option Term
applicable thereto shall mean the “fair market” base rent at the commencement of
such Option Term for the Premises being extended for a term equal to the Option
Term, based on the prevailing rental rates then being obtained in arms’-length
transactions for new leases and lease renewals or extensions of comparable space
and having a term similar to the Option Term in the Building and in comparable
buildings in Marin County (“Comparable Buildings”), taking into account the
size, age, location and amenities of the Building and Comparable Buildings.
Landlord and Tenant acknowledge that the escalations of Rent currently provided
for during the initial term is allocated toward taxes and expenses. Therefore,
Fair Market Rent shall take into account that this Lease (as extended) is
structured as a gross lease with a portion of the Rent being allocated toward
taxes and expenses (which shall not include utilities that Tenant separately
pays for, and will continue to pay for), which means that consideration shall be
made for increases or decreases, if any, in the Rent for taxes and expenses.
Concessions or inducements then being offered in arms’-length transactions in
the Building or in Comparable Buildings shall be considered in determining Fair
Market Rent, including, without limitation, “free rent” periods, improvement or
refurbishment allowances then being given by Landlord or landlords of Comparable
Buildings for comparable space and comparable lease terms, moving allowances,
and other cash payments from a landlord to or on behalf of a tenant, such as
payments for lease takeovers. Fair Market Rent shall also take into account
leasing commissions, attorneys’ fees, and other transaction costs that may be
saved by Landlord by way of such extension compared with leasing space to a new
tenant; provided, however, that the refurbishment allowance and any commissions
paid by Landlord to Tenant’s broker shall also be taken into account in
determining Fair Market Rent.

 

3.2.4 Rent Determination. Fair Market Rent shall be determined in the following
manner:

 

3.2.4.1 Landlord’s Estimate Notice. Not less than five (5) months prior to the
commencement of an Option Term, Landlord shall provide written notice to Tenant
of Landlord’s preliminary good faith estimate of the Fair Market Rent for the
Premises being extended (“Landlord’s Estimate Notice”). Tenant shall have the
right to rescind Tenant’s exercise of the Extension Option in question by giving
written notice to Landlord of such election within thirty (30) days after
receipt of Landlord’s Estimate Notice, in which case Tenant’s exercise of such
Extension Option shall be rescinded and shall have no force or effect. In

 

6



--------------------------------------------------------------------------------

the event Tenant does not rescind its exercise of the Extension Option, then
Tenant shall be bound to the Option Term, with the Fair Market Rent being
determined in accordance with the provisions set forth herein.

 

3.2.4.2 Landlord’s Rent Determination Notice. If Tenant does not elect to
rescind its exercise of the Extension Option, then the actual Fair Market Rent
for such Option Term shall be specified by Landlord in a written notice
(“Landlord’s Rent Determination Notice”) given to Tenant not less than ninety
(90) days prior to commencement of the Option Term, subject to Tenant’s right of
arbitration as set forth below.

 

3.2.4.3 Tenant’s Objection Notice. If Tenant believes that the Fair Market Rent
specified by Landlord in Landlord’s Rent Determination Notice exceeds the actual
Fair Market Rent for the Premises being extended, Tenant shall so notify
Landlord (“Tenant’s Objection Notice”) within ten (10) business days following
receipt of Landlord’s Rent Determination Notice. If Tenant fails to so notify
Landlord within said ten (10) business days, Landlord’s determination of the
Fair Market Rent for the Premises being extended shall be deemed approved by
Tenant.

 

3.2.4.4 Broker Arbitration. If Tenant notifies Landlord that Tenant objects to
Landlord’s determination of Fair Market Rent, and if the parties are unable to
agree upon the Fair Market Rent for the Premises being extended within twenty
(20) days after Landlord’s receipt of Tenant’s Objection Notice, then Landlord
and Tenant shall each designate, within ten (10) days after the lapse of such
twenty (20) day negotiation period, a real estate broker licensed in the State
of California and then currently engaged in the office leasing brokerage
business in Marin County for at least the immediately preceding five (5) years.
If one party fails to notify the other of its designated broker, the broker
designated on a timely basis shall be the sole broker to determine the issues.
In the event that two brokers are chosen, the brokers so chosen shall meet
within ten (10) business days after the second broker is appointed, and if
within ten (10) business days after such first meeting the brokers shall be
unable to agree upon the Fair Market Rent, they shall appoint a third broker,
who shall be a competent and impartial person with qualifications similar to
those required of the first two brokers pursuant to this Paragraph. Each of said
three brokers shall, within fifteen (15) days after the appointment of the third
broker, determine the Fair Market Rent for the Premises being extended for a
term equal to Option Term. The Fair Market Rent shall be the arithmetic average
of such three determinations; provided, however, that if any such broker’s
determination deviates more than ten percent (10%) from the median of such
determinations, the Fair Market Rent shall be equal to the average of the two
closest determinations; and, provided further, that in no event shall the Fair
Market Rent for the Premises being extended be in excess of the amount
originally specified by Landlord in Landlord’s Estimate Notice. Landlord shall
pay the costs and fees of Landlord’s broker

 

7



--------------------------------------------------------------------------------

in connection with any determination of Fair Market Rent hereunder, and Tenant
shall pay the costs and fees of Tenant’s broker in connection with such
determination. The costs and fees of any third broker shall be paid one-half by
Landlord and one-half by Tenant.

 

3.2.4.5 Continuation Payments. If the Fair Market Rent of the Premises being
extended has not been determined as of the commencement of the Option Term,
then, until such Fair Market Rent is determined, Tenant shall continue to pay as
Rent for the Premises being extended the per square foot rental rate in effect
at the time of Landlord’s Rent Determination Notice. When such Fair Market Rent
has been determined, if Tenant has underpaid the Rent applicable for the Option
Term, Tenant shall pay such deficiency to Landlord at the time the next monthly
payment of Rent is due or if Tenant has overpaid such Rent, Landlord shall, at
Landlord’s option, credit the amount of such overpayment against Tenant’s
payment(s) of Rent next coming due hereunder or pay such overpayment to Tenant
within ten (10) days after Tenant’s demand for payment thereof.

 

3.2.5 Refurbishment Allowances. In the event Tenant exercises an Extension
Option, Landlord shall pay to Tenant upon such exercise the amounts set forth
below corresponding to the Extension Option being exercised for refurbishment of
the improvements in the Premises being extended:

 

Option

--------------------------------------------------------------------------------

  

Amount Per

Rentable Square Foot of

Premises Being Extended

--------------------------------------------------------------------------------

First Extension Option

   $ 5.00

Second Extension Option

   $ 8.00

Third Extension Option

   $ 12.00

 

3.3 Definition of Term. As used herein, “Term” shall mean the Initial Term
together with any extension thereof as such may be extended and in effect
pursuant to the terms hereof.

 

4. RENT

 

4.1 Gross Rent. From and after the Commencement Date, but subject to the terms
of Section 3.1.2 above, Tenant shall pay to Landlord during the first Lease Year
gross rent (the “Rent”) in the amount of $1.58 per rentable square foot of the
Premises per month (i.e., $182,512.12).

 

4.2 Annual Increase to Gross Rent. Landlord and Tenant have agreed that, in lieu
of Tenant having the obligation to pay for operating expenses and taxes of the
Property (other than as provided in Section 14.2 regarding payment by Tenant for
gas and electricity), the Rent shall be subject to regularly scheduled annual
increases commencing on the first day of the second Lease

 

8



--------------------------------------------------------------------------------

Year and the first day of each Lease Year thereafter during the Initial Term, in
accordance with the following schedule:

 

Lease Year

--------------------------------------------------------------------------------

   Monthly Per Square Foot Rental Rate


--------------------------------------------------------------------------------

Second

   $1.62 (i.e., $187,132.68)

Third

   $1.66 (i.e., $191,753.24)

Fourth

   $1.70 (i.e., $196,373.80)

Fifth

   $1.74 (i.e., $200,994.36)

Sixth

   $1.79 (i.e., $206,770.06)

Seventh

   $1.83 (i.e., $211,390.62)

Eighth

   $1.88 (i.e., $217,166.32)

Ninth

   $1.92 (i.e., $221,786.88)

Tenth

   $1.97 (i.e., $227,562.58)

 

4.3 Payment of Rent. Rent shall be payable by Tenant in consecutive monthly
installments on or before the first day of each month, in advance, at the
address specified for Landlord in Section 25, or such other place as Landlord
shall designate, without any prior demand therefor and without any abatement,
deduction or setoff whatsoever except as otherwise expressly provided in this
Lease. If the Commencement Date should occur on a day other than the first day
of a calendar month, the rental for such fractional month shall be prorated on a
daily basis based upon the number of days in such month.

 

4.4 Payment of First and Last Month’s Rent. Upon the delivery by Landlord to
Tenant of a commitment letter from Landlord’s permanent lender that such lender
is committing to fund a permanent loan (which date is estimated by Landlord to
be October 12, 1993), Tenant shall pay to Landlord the estimated first and last
months Rent (i.e., $182,512.12 and $227,562.58). In the event Tenant elects to
terminate this Lease pursuant to the terms of the Land Purchase Option Addendum
attached hereto, the repayment of the amount paid by Tenant to Landlord pursuant
to the foregoing sentence shall be secured by a deed of trust on the Property;
and Tenant hereby agrees to reconvey such deed of trust if Tenant does not elect
to terminate the Lease pursuant to the terms of the Land Purchase Option
Addendum attached hereto. The amount so paid by Tenant upon the execution of
this Lease (or the amount thereof outstanding at any time) shall bear simple
interest at the rate of seven percent (7%) per annum throughout the Initial
Term. Landlord shall pay to Tenant the accrued amount of such interest on the
Commencement Date and thereafter on January 1st of each year during the Initial
Term and on the Expiration Date or the date of any earlier termination of this
Lease. In the event Landlord fails to make any such payment to Tenant when due,
Tenant shall have the

 

9



--------------------------------------------------------------------------------

right to offset the amount due against the Rent next due to Landlord hereunder.
In the event the Property is transferred for any reason and Tenant is required
to pay such first and last months rent again, Tenant retains the right to
proceed against Joe Shekou and Haidy Shekou for the repayment of such amount
Tenant is required to pay again.

 

4.5 Late Charge. Tenant acknowledges that the late payment of any Rent will
cause Landlord to incur damages, the exact amount of which would be impractical
and extremely difficult to ascertain. Such damages may include, without
limitation, processing, accounting, and other administrative costs, loss of use
of the overdue funds, and late charges that may be imposed on Landlord by the
terms of any encumbrance and note secured by any encumbrance covering any
portion of the Property. Landlord and Tenant agree that if Landlord does not
receive any payment of Rent by the eighth (8th) day of a calendar month in which
Rent is due and Landlord has notified Tenant in writing by the fourth (4th) day
of such calendar month that such Rent has not been received, Tenant shall pay to
Landlord on demand a late charge in an amount equal to the late charge imposed
by the then current senior mortgage holder; provided, however, Tenant shall not
be responsible for a late charge that exceeds five percent (5%) of the Rent for
such month. The parties agree that such late charges represent a reasonable
estimate of the cost that Landlord will incur by reason of late payment by
Tenant.

 

4.6 Interest. Notwithstanding any other provisions of this Lease, any payment
owed by either party to the other hereunder, including payment of Rent
hereunder, that is not paid when due shall bear interest from the date that is
fifteen (15) days following written notice to the party from whom such payment
is due that such payment is past due until the same has been fully paid, such
interest to be at a rate (the “Default Rate”) that is equal to the lesser of (i)
two percent (2%) above the rate of interest publicly announced from time to time
by Bank of America N.T. & S.A. at its San Francisco headquarters as its
“Reference Rate” for commercial borrowing adjusted monthly on the first day of
each month, such adjustment to be effective for the following month, and (ii)
the highest rate permitted by law.

 

5. OCCUPANCY

 

5.1 Use. Tenant shall use and occupy the Premises for general office purposes
and related lawful uses that may from time to time be necessary or desirable to
be incorporated into Tenant’s corporate headquarters, including, without
limitation, computer centers, client briefing and service centers, training
rooms, employee showers and fitness rooms, and dining facilities and other food
service operations.

 

5.2 Signage. Tenant, at its sole cost, shall have exclusive signage rights for
the Property, including the right to install one or more signs on the exterior
of the Building and to install one or

 

10



--------------------------------------------------------------------------------

more monument signs on the Land. Such signage shall be subject to the approval
of the City of San Rafael, if and to the extent required; and such signage shall
also be subject to the approval of Landlord, with such approval by landlord not
to be unreasonably withheld, delayed, or conditioned.

 

5.3 Satellite Dish. Tenant shall have the right to use the roof of the Building
(or another portion of the Property equally suitable) for the purpose of
installing, operating, maintaining and replacing Tenant’s communications
equipment, including, without limitation, satellite dishes, microwave antennas
and similar devices (“Communications Equipment”). Tenant may, at its sole cost
and expense, erect, maintain, install and operate such Communications Equipment
on the roof of the Building (or another location on the Property equally
suitable) in one or more locations specified by Tenant and subject to Landlord’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed. Tenant shall be entitled to run appropriate conduit from such
Communications Equipment to the Premises, in order to connect Tenant’s related
equipment in the Premises to such Communications Equipment on the roof of the
Building. Tenant shall at all times maintain such Communications Equipment in
good order and repair and Tenant shall be responsible for any and all costs and
expenses incurred in connection with such Communications Equipment, including,
without limitation, the installation of conduit from such Communications
Equipment to the Premises. In the event the Communications Equipment is
installed on the roof of the Building, Tenant shall construct a walkway and
railing on the roof of the Building so as to reach the Communications Equipment
and to discourage unauthorized access to other portions of the roof. Tenant’s
installation, repair, maintenance, and operation of the Communications Equipment
shall be subject to and in accordance with all applicable governmental codes,
laws, rules, regulations or ordinances in effect from time to time. Tenant shall
indemnify and hold harmless Landlord from all damage, loss, cost, and liability
arising from Tenant’s operation and maintenance of the Communications Equipment.

 

5.4 Emergency Generator and Fuel Storage Tank. Tenant, at its sole cost and
expense, shall have the right to install an emergency generator system serving
the Building, including an emergency generator, fuel storage tank and associated
piping and connections. The location of the generator and fuel storage tank
(which may be underground or above ground) on the Land shall be determined by
Tenant and approved by Landlord, such approval not to be unreasonably withheld,
conditioned or delayed; provided, however, that in the event locating the fuel
storage tank above ground is both reasonable and not disruptive of Tenant’s use
of the Property, it shall not be unreasonable for Landlord to refuse to consent
to locating the fuel storage tank underground. Tenant shall at all times
maintain such emergency generator system, including the fuel storage tank, in
good condition and repair, and Tenant shall comply with all applicable federal,
state and local laws, statutes and regulations relating to the operation and

 

11



--------------------------------------------------------------------------------

maintenance of such system, including, without limitation, California Health and
Safety Code Sections 25280 et seq. (and regulations promulgated thereto). Tenant
shall indemnify and hold harmless Landlord from all damage, loss, cost, and
liability arising from Tenant’s operation and maintenance of the fuel storage
tank installed by Tenant pursuant to this Section. Upon the expiration or early
termination of the Term, Tenant shall, at its expense, remove the fuel storage
tank (unless Landlord elects to have the tank remain and assume all liability
therefore) in accordance with all applicable federal, state and local laws,
statutes and regulations.

 

6. ASSIGNMENT, MORTGAGE, SUBLETTING

 

6.1 Consent Required. Except as provided below, neither Tenant, nor Tenant’s
legal representatives, successors or assigns, shall assign, mortgage or encumber
this Lease, or sublet, or use or occupy or permit the Premises or any part
thereof to be used or occupied by others, without the prior consent of Landlord,
which consent shall not be unreasonably withheld, conditioned, or delayed. If
this Lease be assigned, or if the Premises or any part thereof be sublet or
occupied by any party other than Tenant, Landlord may, after default by Tenant
and the failure to cure such default during any applicable cure periods, collect
rent from the assignee, subtenant or occupant and apply the net amount collected
to the rent herein reserved, but no such assignment, subletting, occupancy or
collection shall be deemed a waiver of this covenant, or the acceptance of the
assignee, subtenant or occupant as Tenant, or a release of Tenant from the
further performance by Tenant of the obligations on the part of Tenant herein
contained.

 

6.2 Consent not Required. Tenant shall have the right, without Landlord’s
consent, but with notice to Landlord, to assign this Lease or sublet all or a
portion of the Premises to any parent, subsidiary, affiliate or successor of
Tenant, to any person, firm or corporation which shall be controlled by, under
the control of, or under common control with Tenant, or to any entity into which
Tenant may be merged or consolidated or which purchases all or substantially all
of the assets of Tenant. No assignment or sublease, whether with or without
Landlord’s consent, shall relieve Tenant from its covenants and obligations
under this Lease.

 

6.3 Standard of Reasonableness. Notwithstanding any contrary provision of the
foregoing, it shall be reasonable for Landlord to deny such consent to an
assignment or sublet in the following circumstances:

 

6.3.1 The use to be made of the premises by the proposed assignee violates the
terms of Section 5.1, or is a use which would be prohibited by any other portion
of this Lease; or

 

6.3.2 The financial responsibility of the proposed assignee (as opposed to a
proposed subtenant) is not reasonably satisfactory to Landlord.

 

12



--------------------------------------------------------------------------------

6.4 Future Consent. Landlord’s consent to an assignment or sublease shall not be
construed to relieve Tenant or any assignee or subtenant from obtaining the
express consent in writing of Landlord to any further assignment or sublease, to
release Tenant from any liability whether past, present or future under this
Lease or to release Tenant from any liability under this Lease because of
Landlord’s failure to give notice of default under or in respect of any of the
terms, covenants, conditions, provisions or agreements of this Lease.

 

7. ALTERATIONS

 

7.1 Consent Required. Except as set forth below, Tenant shall make no
alterations, decorations, additions or improvements in or to Premises without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. Tenant shall submit such information as
Landlord shall reasonably require, including, without limitation, plans and
specifications for such proposed work; provided, however, that Tenant shall not
be required to pay to Landlord any fee for Landlord’s review of such documents
or information (including architectural or engineering drawings). Landlord
shall, within ten (10) business days following receipt of Tenant’s plans and
specifications for the proposed work, review and either approve, disapprove or
conditionally approve, which conditional approval shall include written comments
to Tenant’s plans. Failure of Landlord to respond to said plans within such ten
(10) business days shall constitute Landlord’s approval of said plans and
specifications.

 

7.2 Consent Not Required. Notwithstanding the foregoing, Tenant may, without the
Landlord’s consent, but with prior notice to Landlord, make (i) alterations,
additions and improvements to the tenant finish work in the Premises, and (ii)
other alterations, additions and improvements to the Premises costing less than
$100,000 that are non-structural in nature and that do not require altering the
Building mechanical, plumbing or electrical systems (“Building Systems”). All
such work shall be done at Tenant’s sole cost and expense. All work done by
Tenant shall be performed in compliance with applicable laws, ordinances,
regulations and requirements of governmental authorities having jurisdiction,
and in compliance with the rules, orders, directions and requirements of
insurance underwriters that are necessary for the maintenance of all-risk
property insurance for the Premises. Before commencing any work, Tenant shall
give Landlord at least ten (10) days’ written notice of the proposed
commencement of such work in order to give Landlord an opportunity to prepare,
post and record such notice as may be permitted by law to protect Landlord’s
interest in the Property from mechanic’s liens. Any mechanic’s lien filed
against the Building or the Land for work claimed to have been done for, or
materials claimed to have been furnished to Tenant, shall be discharged by
Tenant, by bond or otherwise, within thirty (30) days after the filing thereof,
at the cost and expense of Tenant. All improvements upon the Premises made by
Tenant shall remain upon, and be surrendered with the Premises, as a part
thereof, at

 

13



--------------------------------------------------------------------------------

the end of the Tern, unless Tenant elects to remove the same. In any event,
Tenant shall have the right, but not the obligation, at the expiration or
earlier termination of this Lease, to remove any personal property of Tenant,
supplemental HVAC unit, signage installed by Tenant, computers and related
equipment including peripheral equipment and tape and disk vaults, all
projectors and projection screens and related equipment, blackboards,
whiteboards, tack boards, and other display units, telephone systems, cipher
locks and electronic security systems, paging systems, phone system equipment,
including patch panel and subfeed panel locations for such phone systems, fire
suppression systems, CRT patch panels and all other similar equipment of Tenant.

 

8. REPAIRS

 

8.1 Tenant’s Obligation to Repair. Subject to Landlord’s repair and maintenance
obligations set forth in this Lease, Tenant shall, except for ordinary wear and
tear, acts of God and casualty, make all repairs in and about the Premises
necessary to preserve the Premises in good order and condition, including,
without limitation, fixtures, interior walls, interior surfaces of exterior
walls (however excluding exterior windows and window gaskets), doors located
within the Premises, defects in the Tenant Improvements (as defined in the
Construction Addendum), and repairs necessitated by the negligent acts of Tenant
or Tenant’ s Parties to the extent such repairs are not covered by the insurance
that Landlord is required to maintain pursuant to the terms of the Lease;
provided, however, that Tenant shall not be responsible for any repairs or
maintenance (i) to the extent made necessary by any defects in the Building or
those portions of the Premises excluding the Tenant Improvements (which items
shall be repaired by Landlord at no expense to Tenant), (ii) covered by
Landlord’s insurance or which would be covered under the insurance Landlord is
required to carry under Section 16, (iii) needed in connection with any
negligence or willful misconduct of Landlord or Landlord Parties, or (iv) made
necessary by any casualty, condemnation or Landlord’s default under the terms of
this Lease.

 

8.2 Landlord’s Obligation to Repair. Landlord shall maintain in good condition
and repair the foundations, exterior walls and roof of the Building, all
exterior windows and window frames, all structural elements of the Building, the
Building Systems (including, without limitation, the heating, ventilating and
air-conditioning system {except Tenant shall pay all costs for the routine,
non-capital maintenance of the heating, ventilating and air-conditioning system
in excess of the costs required to maintain a standard system for comparable
buildings to the Building for similar tenants, which amount, if the parties are
unable to agree, shall be determined by binding arbitration}, plumbing,
electrical, life-safety, fire protection, security, and sewer) and the parking
areas, landscaping and other exterior portions of the Property; provided,
however, Landlord shall not be obligated to repair (i) any defects in the Tenant
Improvements (as defined in the Construction Addendum), or (ii) any repairs
necessitated by the

 

14



--------------------------------------------------------------------------------

negligent acts of Tenant or Tenant’s Parties to the extent such repairs are not
covered by the insurance that Landlord is required to maintain pursuant to the
terms of the Lease. There shall be no allowance to Tenant for a diminution of
rental value, and no liability on the part of Landlord by reason of
inconvenience, annoyance or injury to business arising from the making of any
repairs or improvements in or to any portion of the Building so long as such
repairs or improvements are undertaken and accomplished in such manner as to
minimize to the extent reasonably possible any disruption to the business
operations of Tenant in the Premises; provided, however, in the event the
Premises (or a portion thereof) are rendered unusable during and as a
consequence of any such repair work undertaken by or on behalf of Landlord, then
one (1) day of Rent (or such proportionate amount as relates to the unusable
portion of the Premises) shall be abated for every day the Premises (or portion
thereof) are rendered unusable.

 

9. REQUIREMENTS OF LAW

 

9.1 Requirements of Law. Tenant, at Tenant’s expense, shall comply with all
laws, rules, orders, ordinances, directions, regulations and requirements of
federal, state, county and municipal authorities (collectively, “Laws,” or
individually, a “Law”) pertaining to Tenant’s use of the Property and with any
direction of any public officer pursuant to law, which shall impose any duty
upon Tenant with respect to the use or occupation of the Property, and shall not
do or permit to be done any act or thing upon the Property, which will
invalidate or be in conflict with any insurance policy covering the Building or
its fixtures, appurtenances or equipment or the property located therein, and
shall not do or permit to be done any act or thing upon the Property which shall
or might subject Landlord to any liability or responsibility for injury to any
person or persons or to any property by reason of any business or operation
being carried on upon the Property; provided, however, that Tenant shall not be
required to make any alterations of or improvements to the Property (structural
or otherwise) in order to so comply unless such alterations or improvements
shall be necessitated or occasioned by the particular nature or manner of
Tenant’s use of the Property as opposed to office use in general. Tenant shall
not place a load upon any floor of the Premises exceeding the floor load per
square foot area which such floor was designed to carry and which is allowed by
law. Landlord, at Landlord’s expense, shall comply with all Laws pertaining to
the Property and with any recorded covenants, conditions and restrictions
affecting the Land.

 

10. SUBORDINATION, MORTGAGES, NONDISTURBANCE

 

10.1 Subordination. This Lease is subject and subordinate to (i) all ground or
underlying leases, mortgages and deeds of trust which now affect the Land, (ii)
all renewals, modifications, consolidations, replacements and extensions
thereof, and (iii) any ground or underlying leases, mortgages, or deeds of trust
which may hereafter affect the Land; provided, however, that it shall be a

 

15



--------------------------------------------------------------------------------

condition precedent to such subordination that Tenant receive from such lessor,
mortgagee or beneficiary a fully executed original of the Subordination,
Non-Disturbance and Attornment Agreement specified in Section 10.3 below.

 

10.2 Mortgages. In the event of foreclosure or exercise of power of sale under
any mortgage or deed of trust now or hereafter affecting the Land, Tenant shall
attorn to such holder or purchaser; provided, however, that it shall be a
condition precedent to such attornment that Tenant receive from such lessor,
mortgagee or beneficiary a fully executed original of the Subordination,
Non-Disturbance and Attornment Agreement specified in Section 10.3 below.
Notwithstanding this Section 10.2, such holder or purchaser may elect that this
Lease become or remain, as the case may be, superior to said mortgage or deed of
trust.

 

10.3 Nondisturbance. Notwithstanding anything to the contrary herein contained,
with respect to any ground or underlying leases, mortgages or deeds of trust
which now or may hereafter affect the Land, this Lease shall not be subject or
subordinate thereto unless and until Landlord obtains from the mortgagee under
said mortgage, beneficiary under the deed of trust, ground lessor under any
ground lease or other secured party under any other security instrument or
arrangement placed against the Property, a Subordination, Non-Disturbance and
Attornment Agreement substantially in the form of Exhibit C attached hereto.

 

11. INDEMNIFICATION

 

11.1 Indemnity. Subject to the terms of Section 16.4, the parties hereto shall
indemnify and hold harmless the other party for all damages arising out of any
damage to any person or property occurring in, on, or about the Premises or the
Property resulting from the acts or omissions of the indemnifying party or their
authorized representatives.

 

11.2 Waiver of Claims. The parties hereto shall not be liable to the other party
for any damage to the other party or such other party’s property, except that
each party hereto shall be liable to the other party for damage resulting from
the acts or omissions of the other party or such other party’s authorized
representative.

 

12. DAMAGE OR DESTRUCTION

 

12.1 Partial Damage. If the Premises or any portion of the Building or Land
required by Tenant to use the Premises as intended shall be partially damaged by
fire or other cause, the damages shall be repaired by and at the expense of
Landlord and the Rent until such repairs shall be made shall be apportioned
according to the part of the Premises which is unusable by Tenant. No liability
shall accrue for reasonable delay which may arise by reason of adjustment of
insurance on the part of Landlord or Tenant, for reasonable delay on account of
“labor troubles,” or any other cause

 

16



--------------------------------------------------------------------------------

beyond Landlord’s control; provided, however, Tenant shall have the option
thereafter to terminate this Lease if such partial damage is not fully repaired
within one hundred eighty (180) days from the date of such damage. In the event
Tenant desires to exercise its right of termination set forth above, Tenant
shall notify Landlord in writing within thirty (30) days after the passage of
the 180th day from the date of such damage.

 

12.2 Total Damage. If the Premises are totally damaged or are rendered wholly
untenantable by fire or other cause, and Landlord shall decide not to restore or
rebuild the same, or if the Building shall, in Landlord’s and Tenant’s
reasonable judgment, be so damaged that Landlord shall decide to demolish it and
rebuild it, then in any of such events either party may, within ninety. (90)
days after such fire or other cause, give the other party notice of such
decision, and thereupon this Lease shall expire by lapse of time upon the third
day after such notice is given, and Tenant shall vacate the Premises and
surrender the same to Landlord.

 

12.3 Limitation on Replacement Costs. Notwithstanding anything contained in
Section 12.1 to the contrary, if the casualty causing such loss, damage or
destruction is not covered by the insurance required to be maintained by
Landlord pursuant to the terms of this Lease, Landlord shall not be required to
spend for any repair, replacement or reconstruction of the Premises or the
Building more than an amount equal to ten percent (10%) of the total replacement
cost of the Building.

 

12.4 Waiver. The provisions of this Lease, including this Article 12, constitute
an express agreement between Landlord and Tenant with respect to any and all
damage to, or destruction of, all or any part of the Premises, the Building or
any other portion of the Land, and any statute or regulation of the State of
California, including, without limitation, Sections 1932(2) and 1933(4) of the
California Civil Code, with respect to any rights or obligations concerning
damage or destruction in any absence of an express agreement between the
parties, and any similar statute or regulation, now or hereafter in effect,
shall have no application to this Lease or to any damage to or destruction of
all or any part of the Premises, the Building or any other portion of the Land.

 

13. EMINENT DOMAIN

 

13.1 Total Taking. If the whole Building shall be taken or condemned for all or
any portion of the term by any competent authority for any public or quasi
public use or purpose, or transferred by agreement in connection with such
public or quasi public use or purpose with or without any condemnation action or
proceeding being instituted (collectively, a “Taking” or “Condemnation”), then,
the Term shall terminate as of the date when the possession of the Building
shall be required for such use or purpose, and without apportionment of the
award, such that the entire award is paid to Landlord. The then current rental,
however shall in any such case be equitably apportioned. Nothing contained

 

17



--------------------------------------------------------------------------------

herein shall be deemed to give Landlord any interest in, or to require Tenant to
assign to Landlord, any award made to Tenant specifically for its relocation
expenses, the taking of personal property and fixtures belonging to Tenant, or
the interruption of or damage to Tenant’s business if such award is made
separately to Tenant and not as part of the damages recoverable by Landlord.

 

13.2 Partial Taking. If any portion of the Premises is taken by Condemnation,
this Lease shall remain in effect, except that Tenant shall have the right to
elect to terminate this Lease if the remaining portion of the Premises is
rendered inaccessible or unusable to Tenant or is not adequate space for
Tenant’s purposes. If any part of the Land is taken by Condemnation, this Lease
shall remain in full force and effect so long as there is no material
interference with the access to the Premises. If such a taking materially
interferes with access to the Premises, either party shall have the election to
terminate this Lease.

 

13.3 Restoration. If there is a partial taking of any portion of the Premises
and this Lease remains in full force and effect pursuant to this Article 13,
Landlord, at its cost, shall accomplish all necessary restoration so that the
balance of such portion of the Premises is returned as near as practical to
their condition immediately prior to the date of Taking.

 

13.4 Temporary Taking. If all or any portion of the Premises is condemned or
otherwise taken for public or quasi-public use for a limited period of time,
this Lease shall remain in full force and effect and Tenant shall continue to
perform all terms, conditions and covenants of this Lease; provided, however, in
the event such temporary taking continues for more than six months, Tenant shall
have the right to terminate this Lease. Tenant shall be entitled to receive the
entire award made in connection with any such temporary condemnation or other
taking.

 

14. SERVICES

 

14.1 Services. At all times during the Term, Landlord shall:

 

14.1.1 Provide automatic elevator facilities twenty four hours a day, seven days
a week.

 

14.1.2 On normal business days from 8:00 a.m. to 6:00 p.m. (and at other times
for the then current hourly charge per fan room) ventilate the Premises and
furnish heating or air conditioning as required for Tenant’s comfortable use and
normal occupancy of the Premises with temperatures between the range of 68º F
dry bulb and 76º F dry bulb.

 

14.1.3 Provide electricity for lighting and normal office business machines,
including, without limitation, computers, electronic data processing and
ancillary equipment.

 

18



--------------------------------------------------------------------------------

14.1.4 Furnish water for drinking and lavatory purposes.

 

14.1.5 Cause the Premises to be kept clean and neat in accordance with the
janitorial specifications set forth on Exhibit D attached hereto.

 

14.1.6 Provide a day porter for the Building for a minimum of four (4) hours per
day, Monday through Friday, with duties to be specified by Tenant.

 

14.1.7 Install, at Landlord’s expense, all replacement Building standard
fluorescent bulbs, light bulbs and ballasts as needed in the Premises.

 

14.1.8 Maintain the parking lot in a first class condition, which shall include,
without limitation, regular sweeping so as to keep the parking lot generally
free of trash and rubbish, patch and repair paving as necessary, and maintain
the striping.

 

14.1.9 Maintain all landscaping and walkways in a first class condition, which
shall include, without limitation, maintaining healthy vegetation, the removal
of dead or deceased vegetation and the replacement thereof with vegetation of
consistent maturity, and the regular sweeping and cleaning of walkways and
plazas so as to keep such walkways and plazas generally free of trash and
rubbish.

 

14.2 Costs of Services. Except for the cost of gas and electricity for the
Building, which shall be the responsibility of Tenant, all services shall be
performed at the sole cost and expense of Landlord.

 

14.3 Approval of Service Contracts. Tenant shall have the right to reasonably
pre-approve all service contracts entered into by Landlord to provide service to
the Property; provided, however, Tenant acknowledges that Landlord or a company
controlled by Landlord may perform some of the services set forth herein. In
addition, Landlord shall provide Tenant with copies of all service reports
received by Landlord with respect to the Property.

 

14.4 Cessation of Services. Landlord shall notify Tenant in writing at least
twenty-four (24) hours before any intentional shut-down of electrical power or
HVAC serving the Premises, except in the case of an emergency. Notwithstanding
the terms of this Lease to the contrary, if any Building service is interrupted
for a period of one (1) day due to the negligence or willful acts of Landlord,
its agents, servants, employees, contractors or subcontractors or for a period
of three (3) consecutive days due to any other reason (other than the misuse,
negligence or willful act of Tenant) and such failure adversely effects Tenant’s
use of the Premises for Tenant’s normal business operations, then there shall be
an abatement of Rent from and after said first or third day, as

 

19



--------------------------------------------------------------------------------

the case may be, until such services are restored. Landlord agrees to use its
best efforts to restore such services as soon as possible. In the event that
Landlord fails to initiate and diligently prosecute curative actions within
eight (8) business hours following receipt by Landlord (or Landlord’s managing
agent) of written notice from Tenant of any such service interruption, Tenant
shall have the right to immediately exercise Tenant’s self-help rights and
remedies pursuant to Section 19 below without providing Landlord with any other
or further cure period.

 

15. ACCESS TO PREMISES

 

Subject to the terms of Section 8 with respect to repairs and Section 14 with
respect to services, Tenant shall permit Landlord to use and maintain pipes and
conduits in and through the Premises; provided, such pipes and conduits are
concealed above the ceiling, beneath the floor or behind the demising walls, and
do not interfere with Tenant’s use of the Premises. Landlord shall have the
right to enter the Premises at reasonable hours upon at least twenty-four (24)
hours advance written notice (except in the case of emergency) and in the
accompaniment of a representative of Tenant to examine the same and to make such
repairs required of Landlord hereunder and Landlord shall be allowed to take all
material into and upon the Premises that may be required therefor without the
same constituting an eviction of Tenant in whole or in part; provided, any such
entry is strictly of a temporary nature. In the event any such entry by Landlord
renders the Premises unusable for more than two (2) consecutive days, the Rent
shall abate from and after said second day for so long as said entry renders the
Premises unusable. Landlord is expressly granted permission to show the Premises
at any reasonable time upon at least twenty-four (24) hours advance written
notice to prospective tenants, mortgagees, purchasers, lessees of the Building
and other persons with a business interest therein; provided, however, that
Landlord shall only exhibit the Premises to prospective tenants during the final
six (6) months of Tenant’s occupancy of the Premises. Landlord agrees to use
best efforts in connection with any entry to minimize any interference with
Tenant’s business operations and to protect Tenant’s employees and property
within the Premises, and Tenant shall cooperate with such efforts. Landlord
shall be responsible for any damage to persons or property within the Premises
caused by such entry by Landlord. If Tenant shall not be personally present to
open and permit an entry into the Premises when for emergency reasons an entry
therein shall be necessary, Landlord may enter the same by a master key, or may
forcibly enter the same, without rendering Landlord liable therefor (if during
such entry Landlord shall accord reasonable care to Tenant’s property), and
without in any manner affecting the obligations, terms, covenants, conditions,
provisions or agreements of this Lease. Nothing herein contained, however, shall
be deemed or construed to impose upon Landlord any obligation, responsibility or
liability whatsoever, for the care, supervision or repair of the Land or the
Building or any part thereof, other than as otherwise provided in this Lease.

 

20



--------------------------------------------------------------------------------

16. INSURANCE

 

16.1 Tenant’s Insurance. Tenant shall carry at its expense and maintain in force
during the term the following insurance:

 

16.1.1 Commercial General Liability Insurance (including protective liability
coverage on operations of independent contractors engaged in construction and
also blanket contractual liability insurance) on an “occurrence” basis for the
benefit of Tenant and Landlord as named insured against claims for “personal
injury” liability, including, without limitation bodily injury, death or
property damage liability with a limit of not less than $2,000,000 in the event
of “personal injury” to any number of persons or of damages to property arising
out of any one “occurrence” in connection with Tenant’s use of the Property.
Such insurance may be furnished under a “primary” policy and an “umbrella”
policy, provided that it is primary insurance and not excess over or
contributory with any insurance in force for Landlord; and

 

16.1.2 Insurance against loss or damage by fire and such other risks and hazards
as are insurable under present and future standard forms of fire and extended
coverage insurance policies, to the personal property, furniture, and
furnishings belonging to Tenant located in the Premises for not less than 100%
of the actual replacement value thereof.

 

16.2 Landlord’s Insurance. Landlord shall maintain policies of insurance
covering loss of or damage to the Property (including tenant improvements and
subsequent alterations) in the full amount of its replacement cost. Such
policies shall provide protection (subject to reasonable deductibles) against
all perils included within the classification of fire, extended coverage,
vandalism, malicious mischief, special extended perils (all risk), sprinkler
leakage, and earthquake; provided, however, Tenant shall pay one-half of the
yearly premium for earthquake insurance for so long as Tenant desires Landlord
to maintain earthquake insurance. The proceeds of such insurance received by
Landlord shall be applied toward the restoration or replacement of the items to
which they relate. In addition, Landlord shall maintain a policy of commercial
general liability insurance with a combined single limit of not less than
$3,000,000 per person and $5,000,000 per occurrence for bodily injury and
property damage, plus coverage against such other risks Landlord deems advisable
from time to time, insuring Landlord against liability arising out of the
ownership, use, occupancy or maintenance of the Property and insuring the
performance by Landlord of Landlord’s indemnity provisions of this Lease.

 

16.3 Policies. All such insurance shall name the other party as additional
insured, shall be effected under policies issued by insurers licensed to do
business in the State of California and with a rating of at least AA by Duff &
Phelps, Moody’s or Standard & Poors and shall provide that the other party shall
receive thirty

 

21



--------------------------------------------------------------------------------

(30) days written notice from the insurer prior to any cancellation, diminution
or material change of coverage. Landlord and Tenant shall each deliver policies
of such insurance or certificates thereof to the other on or before the
Commencement Date, and thereafter at least thirty (30) days before the
expiration dates of expiring policies; and, in the event either party shall fail
to procure such insurance or to deliver such policies or certificates, the other
party may, at its option, procure the same, and the cost thereof shall be paid
to by the other party within ten (10) days after delivery of bills therefor.

 

16.4 Subrogation. Notwithstanding any other term or provision of this Lease to
the contrary, Landlord and Tenant hereby both release the other and their
respective employees, agents, servants, licensees and invitees from and waive
any claims either may have against the other or their employees, agents,
servants, licensees or invitees for any loss or damage to the Building,
Premises, improvements on or to the Building, Premises, or to the contents of
the foregoing and any personal property stored or placed thereon by either of
them caused by any of the perils insurable against under fire and extended
coverage insurance policies with “all risk” endorsement, whether such damage or
loss was caused by the negligence of either of them or their respective
employees, agents, servants, invitees or licensees. The foregoing mutual release
and waiver of subrogation shall apply whether or not such insurance on the
Building, Premises, improvements, contents and/or personal property was in force
at the time of the loss or damage. Moreover, each party agrees to take all
actions necessary to make the foregoing release effective and binding upon their
respective insurance carriers so that such carriers specifically waive any right
of subrogation that such carriers might otherwise have against the other party
and/or their respective employees, agents, servants, invitees or licensees, and
Landlord and Tenant shall each indemnify the other against and reimburse the
other for any and all loss or expense, including reasonable attorneys’ fees,
resulting from the failure to obtain such waiver.

 

17. SECURITY

 

Tenant, at its expense (subject to Tenant’s ability to utilize the funds
budgeted by Landlord as provided below) may install such safety and security
systems or devices, including, without limitation, locked documentation rooms,
tape and disk vaults, smoke detectors, electronic security devices and auxiliary
emergency electric power supplies, as Tenant may deem appropriate. Tenant shall
have the right by installation of a key system or otherwise, to control access
to the Premises and the Building; provided that Tenant shall afford Landlord
access to the Building so as to allow Landlord to provide services or perform
any work under this Lease or as otherwise may be required in an emergency.
Tenant shall have the right to utilize the funds budgeted by Landlord for a
security program (i.e., $15,000) for the installation of its own security
program as set forth above. In the event Tenant elects to utilize

 

22



--------------------------------------------------------------------------------

the funds for Landlord’s security program, Tenant shall deliver to Landlord,
following completion of such work, a written invoice for such funds, and
Landlord shall pay such amount within thirty (30) days of receipt of such
written invoice.

 

18. TENANT DEFAULT

 

18.1 Definition of Tenant Default. The occurrence of any of the following shall
constitute an “Event of Default” by Tenant:

 

18.1.1 Tenant’s failure to make any payment owed by Tenant under this Lease, as
and when due, where such failure is not cured within ten (10) days following
Tenant’s receipt of Landlord’s written notice thereof; or

 

18.1.2 Tenant’s failure to observe, keep, or perform any of the terms,
covenants, agreements, or conditions under this Lease that Tenant is obligated
to observe or perform, other than that described in paragraph (a) above, for a
period of thirty (30) days after delivery of notice to Tenant of said failure;
provided however, that if the nature of Tenant’s failure is such that more than
thirty (30) days are reasonably required for its cure, then Tenant shall not be
deemed to be in default under this Lease if Tenant shall commence the cure of
such default so specified within said thirty (30) day period and diligently
prosecute the same to completion; or

 

18.1.3 Filing by Tenant of a voluntary petition under any applicable bankruptcy
Law, or the issuance of an order for relief entered under any applicable
bankruptcy Law, or the filing by Tenant of any petition or answer seeking any
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief for Tenant under the present or any future
applicable Law relative to bankruptcy, insolvency, or other relief for debtors,
or Tenant’s consent to or acquiescence in the appointment of any trustee,
receiver, conservator, or liquidator of Tenant or of all or any substantial part
of its properties or its interest in the Premises (the term “acquiesce,” as used
in this clause, includes but is not limited to the failure to file a petition or
motion to vacate, appeal, or discharge any order, judgment, or decree within one
hundred twenty (120) days after entry of such order, judgment, or decree); or

 

18.1.4 Issuance or entry, by a court of competent jurisdiction, of any order,
judgment, or decree approving a petition filed against Tenant seeking any
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future applicable Law
relating to bankruptcy, insolvency, or other relief for debtors, and
acquiescence by Tenant in the entry of such order, judgment, or decree; or the
failure of such order, judgment, or decree to be vacated or stayed within one
hundred twenty (120) days after the date of entry thereof; or the appointment,
without the consent or acquiescence of Tenant, of any trustee, receiver,
conservator, or liquidator of Tenant or of all or any substantial part of its
properties or its interest in the Premises and the failure of such appointment
to be vacated or stayed within one hundred twenty (120) days.

 

23



--------------------------------------------------------------------------------

18.2 Landlord’s Remedies. Upon the occurrence of any Event of Default, Landlord
shall have the following remedies, which shall not be exclusive but shall be
cumulative and shall be in addition to any other rights and remedies now or
hereafter provided at law or in equity:

 

18.2.1 Termination. Landlord may terminate Tenant’s right to possession of the
Premises at any time by written notice to Tenant. Tenant expressly acknowledges
that in the absence of such written notice from Landlord, no other act of
Landlord, including, but not limited to, its re-entry into the Premises, its
efforts to relet the Premises, its reletting of the Premises for Tenant’s
account, its acceptance of keys to the Premises from Tenant or its exercise of
any other rights and remedies under this Section, shall constitute an acceptance
of Tenant’s surrender of the Premises or constitute a termination of this Lease
or of Tenant’s right to possession of the Premises. Upon such termination in
writing of Tenant’s right to possession of the Premises, as herein provided,
this Lease shall terminate and Landlord shall be entitled to recover damages
from Tenant as provided in California Civil Code Section 1951.2 or any other
applicable existing or future law, ordinance or regulation providing for
recovery of damages for such breach, including but not limited to the following:

 

18.2.1.1 The worth at the time of award of the unpaid rent which had been earned
at the time of termination;

 

18.2.1.2 The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided;

 

18.2.1.3 Subject to Subdivision (c) of the California Civil Code Section 1951.2,
the worth at the time of award of the amount by which the unpaid rent for the
balance of the term after the time of award exceeds the amount of such rental
loss that Tenant proves could be reasonably avoided; and

 

18.2.1.4 Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom. The “worth” at the time of award of the amounts referred to in this
Section 18.2.1.1 and Section 18.2.1.2 shall be computed by allowing interest at
the Default Rate. The worth at the time of the award of the amount referred to
in Section 18.2.1.3 shall be computed by discounting such amount at the discount
rate of the Federal Reserve Bank of San Francisco at the time of award plus one
percent (1%).

 

24



--------------------------------------------------------------------------------

18.2.2 Non-Termination. Landlord has the remedy described in California Civil
Code Section 1951.4 (Landlord may continue this Lease in effect after Tenant’s
breach and abandonment and recover rent as it becomes due, if Tenant has the
right to sublet or assign, subject only to reasonable limitations). During the
continuance of an Event of Default, Landlord may enter the Premises without
terminating this Lease and sublet all or any part of the Premises for Tenant’s
account to any person, for such Term (which may be a period beyond the remaining
term of this Lease), at such rents and on such other terms and conditions as
Landlord deems advisable. In the event of any such subletting, rents received by
Landlord from such subletting shall be applied (i) first, to the payment of
reasonable costs of maintaining, preserving, altering and preparing the Premises
for subletting and other reasonable costs of subletting, including, broker’s
commissions and attorneys’ fees; (ii) second, to the payment of rent then due
and payable; (iii) third, to the payment of future rent as the same may become
due and payable hereunder; and (iv) fourth, the balance, if any, shall be paid
to Tenant upon (but not before) expiration of the Term. If the rents received by
Landlord from such subletting, after application as provided above, are
insufficient in any month to pay the rent due and payable hereunder for such
month, Tenant shall pay such deficiency to Landlord monthly upon demand.
Notwithstanding any such subletting for Tenant’s account without termination,
Landlord may at any time thereafter, by written notice to Tenant, elect to
terminate this Lease by virtue of a previous Event or Default. During the
continuance of an Event of Default, for so long as Landlord does not terminate
Tenant’s right to possession of the Premises, Landlord shall not unreasonably
withhold its consent to an assignment or sublease of Tenant’s interest in the
Premises or in this Lease.

 

19. LANDLORD’ S DEFAULT

 

19.1 Landlord’s Default. If Landlord shall fail to keep or perform any of its
obligations under this Lease with respect to the making of any payment to Tenant
or the performance of any other obligation of Landlord under this Lease, and
upon the continuance of such failure on Landlord’s part for thirty (30) days
after the receipt by Landlord and any holder of any mortgage or the beneficiary
of any deed of trust secured by the Property (“Mortgagee”) of written notice of
such failure from Tenant (provided, however, that in the case of any such
failure which cannot reasonably be cured within thirty (30) days, Landlord
(and/or Mortgagee) shall be allowed such additional period as may be reasonably
required by Landlord (and/or Mortgagee) to cure such failure with due diligence,
provided Landlord (and/or Mortgagee) begins to cure such default within such
thirty (30) day period and thereafter diligently and continuously pursues said
cure to completion), and without waiving or releasing Landlord from any
obligation, then Tenant may (but shall not be obligated to): (a) terminate this
Lease without incurring any termination fee if Tenant’s use of the Premises for
normal business operations is materially and adversely affected as a consequence
of such failure

 

25



--------------------------------------------------------------------------------

on the part of Landlord, or (b) make such payment, or Tenant may perform such
obligation and all sums actually paid or incurred by Tenant and all necessary
and incidental costs and expenses, including reasonable attorney’s fees incurred
by Tenant in making such payment or performing such obligation, together with
interest thereon at the Default Rate, from the date of payment by Tenant, date
payment was due to Tenant or date a cost was incurred by Tenant, shall be paid
by Landlord to Tenant within thirty (30) days after demand, and, if not so paid
by Landlord, Tenant shall have the right to offset such sums against any Rent or
other amounts thereafter payable by Tenant under this Lease, or (c) Tenant may
pursue any other remedies available to Tenant at law or in equity to collect
payment and/or cause Landlord to cure such default. The foregoing remedies of
Tenant shall be cumulative. Tenant’s right of offset provided herein, together
with any rent credit allowed pursuant to Section 3.1.2 of the Lease and Section
8(d) of the Construction Addendum, shall not exceed the cumulative total of
$20,000 per month.

 

20. END OF TERM

 

Upon the expiration or other termination of the term, Tenant shall quit and
surrender to Landlord the Premises, broom clean, in as good order, condition and
repair as it now is or may hereafter be placed, with all damage due to the
removal of Tenant’s fixtures and personal property repaired, ordinary wear and
tear and damage by casualty excepted. Tenant shall remove all property of
Tenant. Any property left on the Premises at the expiration or other termination
of this Lease, or after the happening of an Event of Default set forth in
Article 18, may, at the option of Landlord, either be deemed abandoned or be
placed in storage at a public warehouse in the name of and for the account of
and at the expense and risk of Tenant or otherwise disposed of by Landlord in
the manner provided by law.

 

21. HOLDING OVER

 

If Tenant holds possession of the Premises after expiration or of the Term,
Tenant shall become a tenant from month to month upon the terms herein specified
but at a monthly rental equivalent to 125% of the then prevailing Rent paid by
Tenant at the expiration of the Term; provided, however, Tenant shall have the
right to hold possession of the Premises after the expiration of the Term for
two (2) periods of six (6) months each at the then current Rent. Tenant must
exercise each such option at least six months prior to the commencement of such
six month period. Notwithstanding the foregoing, Tenant shall not have the right
to exercise such six month extension option if an Event of Default then exists
against Tenant.

 

22. QUIET POSSESSION

 

Landlord covenants and agrees with Tenant that upon Tenant’s paying Rent and all
other charges and observing and performing all

 

26



--------------------------------------------------------------------------------

of the terms, covenants, conditions, provisions and agreements of this Lease on
Tenant’s part to be observed or performed, Tenant shall have quiet possession of
the Premises for the term subject, however, to the terms of this Lease and of
any ground leases, underlying leases, mortgages and deeds of trust affecting all
or any portion of the Building or any of the areas used in connection with the
operation of the Building.

 

23. TERMINATION, NO ORAL CHANGE

 

In the event that this Lease terminates for any reason (including but not
limited to termination by Landlord) prior to its natural expiration date, such
termination will effect the termination of any and all agreements for the
extension of this Lease (whether expressed in an option, exercised or not, or
collateral document or otherwise); any right herein contained on the part of
Landlord to terminate this Lease shall continue during any extension hereof; and
any option on the part of Tenant herein contained for an extension hereof shall
not be deemed to give Tenant any option for a further extension beyond the
extended term in which the Lease was terminated. Except as provided by law, an
interruption or curtailment of any services shall not constitute a constructive
or partial eviction or except as provided herein, entitle Tenant to any
abatement of rent or any compensation (including but not limited to compensation
for annoyance, inconvenience or injury to business). No act or thing done by
Landlord or Landlord’s agents during the term shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept such surrender shall be
valid unless in writing signed by Landlord. The failure of Landlord to seek
redress for violation of, or to insist upon the strict performance of any term,
covenant, condition, provision or agreement of this Lease, shall not prevent a
subsequent act, which would have originally constituted a violation, from having
all the force and effect of an original violation. The receipt by Landlord of
rent with knowledge of the breach of any term, covenant, condition, provision or
agreement of this Lease, shall not be deemed a waiver of such breach. This Lease
contains the entire agreement between the parties, and recites the entire
consideration given and accepted by the parties. Any agreement hereafter made
shall be ineffective to charge, modify, waive or discharge it in whole or in
part unless such agreement is in writing and signed by the party against whom
enforcement of the change, modification, waiver or discharge is sought. Tenant
acknowledges that any amendment or modification of this Lease requires the
consent of the Mortgagee (which Landlord represents Mortgagee has agreed or will
agree not to unreasonably withhold); provided, however, Landlord hereby agrees
that Landlord and not Tenant shall be responsible for seeking Mortgagee’s
consent to any such amendment or modification to this Lease.

 

24. INABILITY TO PERFORM

 

Except as expressly set forth elsewhere in this Lease, this Lease and the
obligation of Tenant to pay rent hereunder and of

 

27



--------------------------------------------------------------------------------

both Landlord and Tenant to keep, observe and perform all of the other terms,
covenants, conditions, provisions and agreements of this Lease on the part of
Tenant and Landlord, as the case may be, to be kept, observed or performed shall
in no wise be affected, impaired or excused because the other party is unable to
fulfill any of its obligations under this Lease or to supply, or is delayed or
curtailed in supplying any service expressly or implied to be supplied or is
unable to make, or is delayed or curtailed in making, any repairs, alterations,
decorations, additions or improvements, or is unable to supply, or is delayed or
curtailed in supplying, any equipment or fixtures, if the other party is
prevented, delayed or curtailed from so doing by reason of any cause beyond its
reasonable control including, but not limited to, acts of God, industry-wide
strikes or labor troubles, fuel or energy shortages, governmental preemption or
curtailment in connection with a national emergency or in connection with any
rule, order, guideline or regulation of any department or agency, private or
governmental or by reason of the conditions of supply and demand which have been
or are affected by a war or other emergency. Any such prevention, delay or
curtailment shall be deemed excused and the other party shall not be subject to
any liability resulting therefrom. Tenant waives and releases its right to
terminate this Lease under Section 1932(l) of the California Civil Code or under
any similar law or statute now or hereafter in effect.

 

25. BILLS AND NOTICES

 

All notices, notifications, demands, requests, consents, approvals,
designations, elections and waivers that may or are required to be given by
either party to the other hereunder shall be in writing and shall be deemed to
have been duly received when delivered personally, or one business day after
such notice or demand is sent by a reliable overnight courier service, or three
(3) business days after it is sent by United States certified or registered
mail, in each case with postage prepaid and the notice or demand addressed to
the other party at its address set forth below, or to such other place as such
party may from time to time by like notice designate:

 

Landlord:

 

Joe Shekou and Haidy Shekou

2173 D Francisco Boulevard

San Rafael, California 94901

Tenant:

 

Autodesk, Inc.

2320 Marinship Way

Sausalito, California 94965

Attention: Director of Corporate Real Estate

 

28



--------------------------------------------------------------------------------

With a copy to:

 

Autodesk, Inc.

2320 Marinship Way

Sausalito, California 94965

Attention: General Counsel

 

26. TAX ON TENANT’S PERSONAL PROPERTY

 

At least ten (10) days prior to delinquency Tenant shall pay all taxes levied or
assessed upon Tenant’s equipment, furniture, fixtures and other personal
property located in or about the Premises. If the assessed value of Landlord’s
property is increased by the inclusion therein of a value placed upon Tenant’s
equipment, furniture, fixtures or other personal property, Tenant shall pay to
Landlord, upon written demand, the taxes so levied against the Landlord, or the
proportion thereof resulting from said increase in assessment.

 

27. SECURITY DEPOSIT

 

Tenant shall not be required to provide a security deposit to Landlord.

 

28. MARGINAL NOTES

 

The marginal notes and headings are inserted only as a matter of convenience and
for reference and in no way define, limit or describe the scope or intent of
this Lease nor do they in any way affect this Lease.

 

29. TERMS AND DEFINITIONS

 

The term “Landlord” as used in this Lease means only the owner or the mortgagee
in possession or grantee in possession under a deed of trust, or the owner of
the Lease of the Building for the time being, so that in the event of any sale
or sales of said land and/or Building or of said Lease, or in the event of a
lease of said land and/or Building, the same Landlord shall be and hereby is
entirely freed and relieved of all covenants and obligations of Landlord
hereunder incurred after the date of such sale; provided, however, the
successor-in-interest to Landlord assumes in writing all of such obligations.
Tenant hereby acknowledges that Landlord intends to transfer its interest in the
Property to Joe Shekou and Haidy Shekou as co-trustees of the J.H.S. Trust. The
words “re-enter” and “re-entry” as used in this Lease are not restricted to
their technical legal meaning.

 

30. BROKERAGE

 

Except with respect to Colliers Advisory Group, which Landlord hereby agrees to
pay a commission in accordance with the agreement attached hereto as Exhibit E,
each party hereto agrees to indemnify and hold the other party harmless from any
claim or claims, including costs, expenses and attorney’s fees incurred by the
other party, asserted by any broker or finder for a fee or commission based upon
any dealings with or statements made by such indemnifying party or its
representatives.

 

29



--------------------------------------------------------------------------------

31. BINDING EFFECT

 

All of the terms, conditions, provisions and agreements of this Lease shall be
deemed to be covenants. The covenants contained in this Lease shall bind and
inure to the benefit of Landlord and Tenant and their respective legal
representatives and successors, and, except as otherwise provided in this Lease,
their assigns.

 

32. ATTORNEYS’ FEES

 

In the event either party requires the services of an attorney in connection
with enforcing the terms of this Lease (including an action or proceeding
between one party and the trustee or debtor in possession while the other party
is a debtor in a proceeding under the Bankruptcy Code (Title 11 of the United
States Code or any successor statute to such Code)), or in the event suit is
brought for the enforcement of any of the terms hereof or for the recovery of
any amount due and owing hereunder, the prevailing party shall be entitled to
recover all its costs and expenses in connection therewith (including court
costs and reasonable attorneys’ fees, costs and disbursements) from the other
party, whether or not such action, proceeding or appeal is prosecuted to
judgment or other final determination. The term “prevailing party” shall
include, without limitation, a party who obtains legal counsel or brings an
action against the other party by reason of the other party’s breach or default
and obtains substantially the relief sought, whether by compromise, settlement,
or judgment. If such prevailing party shall recover in any such action,
proceeding, or appeal, such costs and expenses (including court costs and
reasonable attorneys’ fees, costs and disbursements) shall be included in and as
a part of such judgment.

 

33. ESTOPPEL CERTIFICATES

 

Upon either party’s prior written request from time to time, the other party
shall execute, acknowledge and deliver to the requesting party a statement in
writing certifying to those facts for which certification has been requested,
including without limitation (a) that this Lease is unmodified and in full force
and effect (or, if modified, adequately identifying such modification and
certifying that this Lease, as so modified, is in full force and effect) and (b)
the date to which Rent, additional payments and other charges are paid and (c)
whether or not there is any default by Landlord or Tenant in the performance of
any term, covenant, condition, provision or agreement contained in this Lease
and further whether or not there are any setoffs, defenses or counterclaims
against enforcement of the obligations to be performed under this Lease and, it
there are, specifying such default, setoff, defense or counterclaim. Any such
statement may be conclusively relied upon by any prospective purchaser, lessee,

 

30



--------------------------------------------------------------------------------

assignee or encumbrancer of the Premises or of all or any portion of the
Building or the Land. A party’s failure to deliver such statement within such
time shall be deemed a statement that this Lease is in full force and effect,
without modification except as may be represented by the requesting party.

 

34. OPTION TO PURCHASE

 

34.1 Option to Purchase. Tenant shall have during the first five years of the
Term an irrevocable ongoing option to purchase the Property (“Tenant’s Option to
Purchase”), upon the terms set forth herein.

 

34.1.1 Purchase Price. In the event Tenant elects to exercise Tenant’s Option to
Purchase pursuant to the terms set forth herein, the purchase price of the
Property (“Property Purchase Price”) shall be as follows:

 

   

Per Square Foot of the Premises

--------------------------------------------------------------------------------

Land

  $51.56 x 115,514 = $5,955,901

Building Cost:

  To be determined pursuant to the formula set forth below

Developer Profit:

  $8.00 x 115,514 = $924,112

 

The Building Cost shall equal the actual amount required to complete the Base
Building Shell, reasonable and actual soft costs incurred from and after August
27, 1993 that are directly attributable to the construction of the Building,
cost for initial landscaping and the Tenant Improvement Allowance; however, the
Building Costs shall not take into account any costs initially paid to Landlord
by Tenant or reimbursed Landlord by Tenant. The Property Purchase Price, subject
to prorations and credits hereinafter provided for, shall be paid to Landlord
through escrow at the closing in immediately available funds.

 

34.1.2 Prepayment/Assumption of Loan. In the event Tenant exercises Tenant’s
Option to Purchase, Tenant shall be responsible for any prepayment penalty due
under Landlord’s then current loan secured by the first mortgage on the
Property. Notwithstanding the foregoing, in the event Tenant exercises Tenant’s
Option to Purchase and Landlord’s then current loan secured by the first
mortgage on the Property does not allow for prepayment, Tenant shall assume such
current loan (and pay any assumption fee), in which event the amount of the loan
shall be credited against the Property Purchase Price.

 

34.1.3 Exercise. Tenant may exercise Tenant’s Option to Purchase by delivering
written notice thereof to Landlord.

 

34.1.4 Title. At the closing, Landlord shall convey to Tenant marketable and
insurable fee simple title to the Property and all rights, privileges and
easements appurtenant thereto, by duly executed and acknowledged grant deed in a
form approved by

 

31



--------------------------------------------------------------------------------

Tenant and a nationally recognized title company. Evidence of delivery of
marketable and insurable fee simple title shall be the issuance by a nationally
recognized title company of an ALTA Owner’s Policies of Title Insurance in an
aggregate amount equal to the full amount of the Property Purchase Price,
insuring fee simple title to the Property in the Tenant, subject only to
exceptions 1-13, 15-17, and 19-23 as are shown on that certain Preliminary Title
Report prepared by Pacific Coast Title Company of Marin dated August 31, 1993, a
copy of which is attached hereto as Exhibit F. Notwithstanding the foregoing, in
the event any of the above exceptions to title have been removed from title
prior to the close of the sale contemplated by this transaction, title shall be
conveyed not subject to those exceptions.

 

34.1.5 Closing. At the closing, Landlord shall transfer title to all plans and
specifications for the Property and any other personal property then part of the
Property by a bill of sale, such title to be free of any liens and encumbrances.
The closing hereunder shall be on a date that is no later than sixty (60) days
following Tenant’s exercise of Tenant’s Option to Purchase (the “Closing Date”).

 

34.1.5.1 Documents. At or before the Closing Date, Landlord shall deliver to
Tenant through escrow the following:

 

(i) a duly executed and acknowledged grant deed;

 

(ii) a duly executed bill of sale;

 

(iii) originals or true, complete and correct copies of all contracts affecting
the Property to be continued by Tenant after the Closing Date, as well as
originals or true, complete and correct copies of all development agreements,
building permits, design approvals, and the plans and specification for the
improvements to be constructed on the Property;

 

(iv) a duly executed assignment and assumption of Contracts, Permits, Warranties
and Guaranties in the form agreeable to the parties;

 

(v) a duly executed Affidavit of Non-foreign Status in a form agreeable to the
parties;

 

(vi) a duly executed California Withholding Certificate; and

 

(vii) any other documents, instruments or agreements called for hereunder which
have not previously been delivered.

 

At or before the Closing Date, Tenant shall deliver to Landlord through escrow
the following:

 

(i) the Property Purchase Price, subject to the prorations and credits hereafter
provided for;

 

32



--------------------------------------------------------------------------------

(ii) a duly executed assignment and assumption of Contracts, Permits, Warranties
and Guaranties and Other Intangible Property, in a mutually agreeable form; and

 

(iii) any other documents, instruments or agreements called for hereunder which
have not previously been delivered.

 

34.1.6 Prorations. Real property taxes and other expenses normal to the
operation and maintenance of the Property shall be prorated as of 12:01 a.m. on
the date the grant deed is recorded on the basis of a 365-day year.

 

34.1.7 Expenses. Landlord shall pay all transfer taxes applicable to the sale.
Tenant shall pay the fee for the policies of title insurance. The parties shall
share evenly the cost of the escrow for the sale as well as the cost of
recording the grant deed. Landlord shall pay all costs relating to the
reconveyance or discharge of any lien, encumbrance or judgment against the
Property.

 

35. RIGHT OF FIRST REFUSAL

 

Tenant shall have during the Term, a right of first refusal (“Tenant’s Right of
First Refusal”) to purchase the Property, upon the terms set forth herein. In
the event Landlord negotiates a purchase contract, option or other agreement to
sell the Property (the “Offer”) to a third party, which Offer Landlord is
willing to accept, Landlord shall notify Tenant of the Offer (“Landlord’s
Notice”). Within eighteen (18) days of Tenant’s receipt of Landlord’s Notice,
Tenant shall notify Landlord as to whether Tenant shall exercise its Tenant’s
Option to Purchase (as set forth in Section 34.1) if such Offer was received in
the first five years of the Term or its Right of First Refusal and purchase the
Property on the terms of the Offer or decline to so purchase the Property. In
the event Tenant declines to exercise its right to purchase the Property either
on the terms of the Tenant’s Option to Purchase or upon the terms of the Offer
and Landlord negotiates modifications to the Offer with said third party,
Landlord shall notify Tenant of such modifications (the “Modified Offer”) and
Tenant shall have eighteen (18) days from receipt of Landlord’s notice of the
terms of the Modified Offer in which to exercise its right to purchase the
Property upon the terms of the Modified Offer.

 

36. MEMORANDUM OF LEASE

 

Upon the mutual execution of this Lease, Landlord and Tenant shall each execute
and have acknowledged a memorandum of this Lease for recording purposes in the
form attached hereto as Exhibit G and shall immediately thereafter cause such
memorandum of lease to be recorded.

 

33



--------------------------------------------------------------------------------

37. MISCELLANEOUS

 

37.1 Governing Law. This Lease shall be governed by and construed in accordance
with California law.

 

37.2 Severability. In the event any term, condition, provision and agreement
herein contained is held to be invalid or void by any court of competent
jurisdiction, the invalidity of any such term, covenant, provision or agreement
shall in no way affect any other term, covenant, condition, provision or
agreement herein contained.

 

37.3 Authority. Each of the persons executing this Lease on behalf of Landlord
and Tenant warrants that Landlord or Tenant, as the case may be, is a duly
authorized and existing corporation, that it has been and is qualified to do
business in California, that it has full right and authority to enter into this
Lease, and that each of the persons signing on behalf of Landlord and Tenant, as
the case may be, were authorized to do so.

 

37.4 Exhibits and Addenda. Any exhibits or addenda annexed hereto is made a part
hereof.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

LANDLORD:

  TENANT:     AUTODESK, INC.,     a California Corporation

/s/ Joe Shekou

--------------------------------------------------------------------------------

  By:  

/s/ Eric Herr

--------------------------------------------------------------------------------

Joe Shekou

  Its:  

 

--------------------------------------------------------------------------------

/s/ Haidy Shekou

--------------------------------------------------------------------------------

       

Haidy Shekou

       

 

34



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (“First Amendment”) is entered into as of November
12, 1993, by and between Joe Shekou and Haidy Shekou (collectively, “Landlord”),
and Autodesk, Inc., a California corporation (“Tenant”), with reference to the
following facts:

 

A. Landlord and Tenant entered into that certain Lease Agreement dated October
5, 1993 (“Lease”), pursuant to which Landlord has agreed to construct a building
“(Building”) on certain real property in San Rafael, California, and Tenant has
agreed to lease such Building. The Land Purchase Addendum dated October 1993 is
attached to and forms a part of the Lease.

 

B. Landlord and Tenant desire to extent the Financing Date set forth in the Land
Purchase Addendum from November 15, 1993 to November 30, 1993.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

 

1. Financing Date. The Financing Date of November 15, 1993 set forth in the Land
Purchase Addendum is hereby extended to November 30, 1993 (“New Financing
Date”). From and after the date hereof, all references in the Lease and the Land
Purchase Addendum to the Financing Date shall refer to the New Financing Date.

 

2. Status of Lease. Except as amended hereby, the Lease remains unamended, and
as amended hereby, the Lease and all the terms and conditions thereof remain in
full force and effect.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment as of
the date first set forth above.

 

TENANT:

 

LANDLORD:

Autodesk, Inc.

   

A California corporation

           

/s/ Joe Shekou

--------------------------------------------------------------------------------

       

Joe Shekou

By:

 

/s/ Steve McMahon

--------------------------------------------------------------------------------

   

Its:

 

 

--------------------------------------------------------------------------------

 

/s/ Haidy Shekou

--------------------------------------------------------------------------------

       

Haidy Shekou



--------------------------------------------------------------------------------

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE (“Second Amendment”) is entered into as of March
3, 1994, by and between Joe Shekou and Haidy Shekou, Trustees of the J.H.S.
Trust (“Landlord”), and Autodesk, Inc., a California corporation (“Tenant”),
with reference to the following facts:

 

A. Joe Shekou and Haidy Shekou (the “Shekous”), as landlord, and Tenant entered
into that certain Lease Agreement dated October 5, 1993, as amended by that
certain First Amendment to Lease dated November 12, 1993 (collectively, the
“Lease”), pursuant to which the Shekous agreed to construct a building
(“Building”) on certain real property in San Rafael, California, and Tenant has
agreed to lease such Building. The Land Purchase Addendum dated October 5, 1993
is attached to and forms a part of the Lease.

 

B. The Shekous assigned their interest in the Lease to Landlord.

 

C. Landlord and Tenant now desire to modify certain terms of the Lease as set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows (capitalized terms
used herein and not defined herein shall have the meaning ascribed to them in
the Lease):

 

1. Payment of First and Last Months Rent (Section 4.4). Landlord and Tenant
hereby agree that Tenant’s payment of $227,562.58, which sum represented the
last months Rent due under the Lease, shall be deemed a security deposit (the
“Security Deposit”) held by Landlord for the faithful performance of Tenant’s
obligations under the Lease. In addition, Landlord hereby waives Tenant’s
obligation to pay the last months Rent due under the Lease; provided, however,
that regardless of whether or not Landlord uses the Security Deposit during the
term of the Lease, Landlord shall not be obligated to return such deposit to
Tenant. Notwithstanding the foregoing, in the event Tenant elects to terminate
the Lease pursuant to Section 3.1.3 of the Lease, Landlord shall refund to
Tenant, within the terms specified in Section 3.1.3, the first months Rent and
the Security Deposit.

 

2. Status of Lease. Except as amended hereby, the Lease remains unamended, and
as amended hereby, the Lease and all the terms and conditions thereof remain in
full force and effect.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment as
of the date first set forth above.

 

TENANT:

 

LANDLORD:

Autodesk, Inc.

 

/s/ Joe Shekou

--------------------------------------------------------------------------------

a California corporation

 

Joe Shekou, Trustee of the J.H.S. Trust

By:

 

/s/ Steve McMahon

--------------------------------------------------------------------------------

   

Its:

 

 

--------------------------------------------------------------------------------

 

/s/ Haidy Shekou

--------------------------------------------------------------------------------

       

Haidy Shekou, Trustee of the J.H.S. Trust



--------------------------------------------------------------------------------

THIRD AMENDMENT TO LEASE

 

THIS THIRD AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
the 28th day of October, 2004, by and between JOE SHEKOU, as trustee of the
J.H.S. Trust, and HEIDI SHEKOU, as Trustee of the J.H.S. Trust (collectively,
“Landlord”), and AUTODESK, INC., a Delaware corporation (“Tenant”).

 

RECITALS

 

A. Landlord (as successor in interest to Joe Shekou, an individual, and Haidy
Shekou, an individual) and Tenant (as successor in interest to Autodesk, Inc., a
California corporation) are parties to that certain lease dated October 5, 1993
which lease has been previously amended by that First Amendment to Lease dated
November 12, 1993 and the Second Amendment to Lease dated March 3, 1994
(collectively, the “Lease”). Pursuant to the Lease, Landlord has leased to
Tenant space currently containing approximately 115,514 rentable square feet
(the “Premises”) described as the building located at 111 McInnis Parkway, San
Rafael, California (the “Building”).

 

B. The Lease by its terms shall expire on December 31, 2004 (“Prior Termination
Date”), and Tenant has elected to exercise its first Extension Option pursuant
to the Lease. Accordingly, the parties desire to extend the Term of the Lease,
all on the following terms and conditions.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

 

1. Extension. The Term of the Lease is hereby extended for a period of 60 months
and shall expire on December 31, 2009 (“Extended Termination Date”), unless
sooner terminated in accordance with the terms of the Lease. That portion of the
Term commencing the day immediately following the Prior Termination Date
(“Extension Date”) and ending on the Extended Termination Date shall be referred
to herein as the “Extended Term”.

 

2. Rent. As of the Extension Date, the schedule of Rent payable with respect to
the Premises during the Extended Term is as follows:

 

Period

--------------------------------------------------------------------------------

  

Monthly Rate

Per Square Foot

--------------------------------------------------------------------------------

  

Monthly

Gross Rent

--------------------------------------------------------------------------------

01/01/05 – 12/31/05

   $ 1.94    $ 224,097.12

01/01/06 – 12/31/06

   $ 1.99    $ 229,872.84

01/01/07 – 12/31/07

   $ 2.04    $ 235,648.56

01/01/08 – 12/31/08

   $ 2.09    $ 241,424.28

01/01/09 – 12/31/09

   $ 2.14    $ 247,200.00

 

All such Rent shall be payable by Tenant in accordance with the terms of the
Lease.

 

3. Improvements to Premises. Except as expressly provided in this Section 3,
Tenant is in possession of the Premises and accepts the same “as is” without any
agreements,



--------------------------------------------------------------------------------

representations, understandings or obligations on the part of Landlord to
perform any alterations, repairs or improvements. Tenant acknowledges that
Landlord has fully performed and discharged all of its obligations with respect
to the tenant improvements and the improvement allowances set forth in the
Construction Addendum to the Lease. Landlord shall perform further improvements
to the Premises in accordance with the Work Letter attached hereto as Exhibit A,
and in such event, Tenant shall be entitled to an improvement allowance in
connection with such work as more fully described in Exhibit A. Notwithstanding
the foregoing, if Tenant so elects, Tenant may perform improvements to the
Premises in accordance with the Tenant Work Letter attached hereto as Exhibit B
in lieu of Landlord’s performance of such work, and in such event, Tenant shall
be entitled to an improvement allowance in connection with such work as more
fully described in Exhibit B. Tenant shall notify Landlord in writing as to
whether Tenant elects to perform the Tenant Alterations (as set forth in Exhibit
B) or whether Tenant desires that Landlord perform the Landlord Work (as set
forth in Exhibit A) (“Tenant’s Alteration Notice”) not later than December 1,
2004. If Tenant elects to perform the Tenant Alterations pursuant to Exhibit B
or if fails to deliver the Tenant’s Alteration Notice to Landlord prior to 5:00
pm on December 1, 2004, Tenant shall be deemed to have elected to perform the
Tenant Alterations pursuant to Exhibit B and Exhibit A hereto shall void and of
no further force and effect. If Tenant elects to have Landlord perform the
Landlord Work pursuant to this Section, Exhibit B hereto shall be void and of no
further force and effect. Notwithstanding anything to the contrary set forth in
the Lease, in the event that the performance of the Landlord Work or the Tenant
Alterations, as applicable, results in an increase in the real property taxes or
assessment payable with respect to the Building, Tenant shall be solely
responsible for such increase in taxes (but only as to the portion of such
increase arising solely out of the Landlord Work or the Tenant Alterations, as
applicable) and such amount shall constitute additional rent pursuant to the
Lease.

 

4. Other Pertinent Provisions. Landlord and Tenant agree that, effective as of
the date of this Amendment, the Lease shall be amended in the following
additional respects:

 

  (a) Address. The addresses for the bills and notices set forth in Section 25
of the Lease is hereby deleted in their entirety and replaced by the following:

 

Landlord:

     J.H.S. Trust        2175 E. Francisco Boulevard, Suite L        San Rafael,
California 94901        Attention: Joe Shekou

Tenant:

     Autodesk, Inc.        111 McInnis Parkway        San Rafael, California
94903        Attention: Senior Director, Real Estate and Facilities

 

  (b) Waivers.

 

  (i) Tenant hereby waives any and all rights under and benefits of, Sections
1941 and 1942 (Repairs and Alterations) and 1950.7 (Security Deposit) of the
California Civil Code, and Section 1265.130 (Condemnation) of the California
Code of Civil Procedure, or any similar or successor laws now or hereinafter in
effect. Nothing set forth herein shall be deemed to modify or negate any
abatement, offset or other remedies of Tenant expressly set forth in the Lease.



--------------------------------------------------------------------------------

  (ii) TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY SECTION 3275 OF THE
CIVIL CODE OF CALIFORNIA AND BY SECTIONS 1174 (c) AND 1179 OF THE CODE OF CIVIL
PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER LAWS AND RULES OF LAW FROM TIME TO
TIME IN EFFECT DURING THE LEASE TERM, AS AMENDED HEREBY, PROVIDING THAT TENANT
SHALL HAVE ANY RIGHT TO REDEEM, REINSTATE OR RESTORE THE LEASE, AS AMENDED
HEREBY, FOLLOWING ITS TERMINATION BY REASON OF TENANT’S BREACH. TENANT AND
LANDLORD ALSO HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO
TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR RELATING TO THE LEASE, AS
HEREBY AMENDED.

 

  (c) Option to Renew. The parties hereby acknowledge that Tenant has exercised
its first Extension Option pursuant to Section 3.2 of the Lease, and accordingly
has 2 more Extension Options to renew the Term of the Lease pursuant to Section
3.2 of the Lease.

 

  (d) Deletions. The following provisions of the Lease are hereby deleted in
their entireties and of no further force and effect: Sections 3.1.2 (Base
Building Delivery Date), 3.1.3 (Tenant’s Termination Right), 34 (Option to
Purchase), and the Land Purchase Addendum to the Lease.

 

5. Miscellaneous.

 

  (a) This Amendment, including Exhibit A and Exhibit B attached hereto, sets
forth the entire agreement between the parties with respect to the matters set
forth herein. There have been no additional oral or written representations or
agreements. Under no circumstances shall Tenant be entitled to any Rent
abatement, improvement allowance (except as set forth in Section 3 above),
leasehold improvements, or other work to the Premises, or any similar economic
incentives that may have been provided Tenant in connection with entering into
the Lease, unless specifically set forth in this Amendment.

 

  (b) Except as herein modified or amended, the provisions, conditions and terms
of the Lease shall remain unchanged and in full force and effect.

 

  (c) In the case of any inconsistency between the provisions of the Lease and
this Amendment, the provisions of this Amendment shall govern and control.

 

  (d) Submission of this Amendment by Landlord is not an offer to enter into
this Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Amendment until Landlord has executed and
delivered the same to Tenant.

 

  (e) The capitalized terms used in this Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Amendment.



--------------------------------------------------------------------------------

  (f) Tenant hereby represents to Landlord that Tenant has dealt with no broker
in connection with this Amendment other than Colliers International (“Broker”).
Tenant agrees to indemnify and hold Landlord, its principals, beneficiaries,
officers, directors, employees, mortgagee(s) and agents, and the respective
principals of any such agents (collectively, the “Landlord Related Parties”)
harmless from all claims of any brokers other than Broker claiming to have
represented Tenant in connection with this Amendment. Landlord agrees to
indemnify and hold Tenant, its principals, beneficiaries, partners, officers,
directors, employees, and agents, and the respective principals and members of
any such agents (collectively, the “Tenant Related Parties”) harmless from all
claims of any brokers claiming to have represented Landlord in connection with
this Amendment. Landlord shall be responsible for payment of a commission to
Broker in connection with this Amendment pursuant to the terms of a separate
written agreement with Broker.

 

  (g) Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

 

  (h) Except as otherwise required by applicable law or court order, Landlord
and Tenant shall keep the contents of this Amendment and any information
relating to the economic terms of the transaction contemplated herein
(collectively, the “Information”) strictly confidential and shall not disclose
the Information to any person, firm or entity except as expressly provided
herein. Tenant may disclose the Information to Broker, and to Tenant’s officers,
directors, employees, shareholders, auditors, accountants and attorneys
(collectively, “Tenant’s Representatives”); provided that any such disclosure to
any Tenant’s Representatives shall be made on a confidential and need-to-know
basis and Tenant shall require that each such Tenant’s Representatives keep the
Information strictly confidential. Landlord may disclose the Information to
Broker and to Landlord’s employees, auditors, accountants, attorneys, lenders,
and prospective purchasers of the Building or any interest therein
(collectively, “Landlord’s Representatives”); provided that any such disclosure
to any Landlord’s Representatives shall be made on a confidential and
need-to-know basis and Landlord shall require that each such Landlord’s
Representative keep the Information strictly confidential.

 

  (i) This Amendment may be executed in two or more counterparts, each of which
shall be deemed to be a duplicate original, but all of which together shall
constitute one and the same instrument. Landlord and Tenant hereby agree that
the facsimile signatures shall be binding upon the parties to this Amendment.

 

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

LANDLORD:

 

/s/  Joe Shekou

--------------------------------------------------------------------------------

JOE SHEKOU, TRUSTEE OF THE J.H.S. TRUST

 

/s/   Heidi Shekou

--------------------------------------------------------------------------------

HEIDI SHEKOU, TRUSTEE OF THE J.H.S. TRUST TENANT: AUTODESK, INC., a Delaware
corporation

By:

 

/s/ Carol Bartz

--------------------------------------------------------------------------------

Name:

 

Carol Bartz

Title:

 

Chairman of the Board and CEO

--------------------------------------------------------------------------------